               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DEMETRIUS ALVIN BANKS,           )
                                 )
               Plaintiff,        )
                                 )
     v.                          )      1:19CV14
                                 )
OFFICER M.D. MARTINEZ, et al.,   )
                                 )
               Defendant(s).     )


                               ORDER


     This matter is before this court for review of the

Recommendation filed on February 5, 2019, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b).1 (Doc. 3.)   In the

Recommendation, the Magistrate Judge recommends that this action

be dismissed pursuant to 28 U.S.C. § 1915A for being frivolous

or malicious or for failing to state a claim upon which relief

may be granted, as well as for seeking monetary relief against a

defendant who is immune from such relief. The Recommendation was

served on the parties to this action on February 5, 2019 (Doc.

4). Plaintiff filed objections (Doc. 8) to the Recommendation.



     1The Judgment, (Doc. 5), entered adopting the Magistrate
Judge’s Recommendation, (Doc. 3), was stricken after Plaintiff
filed a motion for extension to object to the Recommendation.
(Doc. 6.) The court granted Plaintiff’s motion and allowed him
until April 5, 2019, within which to file objections. (See Order
(Doc. 7.) Plaintiff filed objections (Doc. 8).
     This court is required to Amake a de novo determination of

those portions of the [Magistrate Judge=s] report or specified

proposed findings or recommendations to which objection is made.@

28 U.S.C. § 636(b)(1).    This court Amay accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.@   Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge=s Recommendation.   This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge=s

Recommendation (Doc. 3) is ADOPTED. IT IS FURTHER ORDERED that

Plaintiff’s complaint, (Doc. 2), is hereby DISMISSED pursuant to

28 U.S.C. § 1915A for being frivolous or malicious or for failing

to state a claim upon which relief may be granted, as well as for

seeking monetary relief against a defendant who is immune from

such relief. A Judgment dismissing this action will be entered

contemporaneously with this Order.

     This the 15th day of April, 2019.



                           _______________________________________
                                United States District Judge

                                - 2 -
